Shepley, C. J.
The Court decided on a former occasion, that the mortgager might retain possession until there had been a breach of the condition, if the mortgagee had elected to receire support in the house upon the farm. 35 Maine, 218. During the last trial a question was presented, whether the mortgager had the right to elect, where he would furnish support to the mortgagee and his wife, if they had not elected to receire it upon the farm. The jury were instructed, that he had not that right. That he would be bound to furnish it elsewhere at their request.
When one person engages to furnish support for another without a designation of any place where it should be furnished, many reasons might be offered in faror of a construction, authorizing the support to be furnished where the person pro-riding it should elect, it being a suitable place. But a different construction has prevailed, requiring the support to be furnished, where the person to be supported should elect to receive it without occasioning unnecessary expense. Wilder v. Whittemore, 15 Mass. 262; Fiske v. Fiske, 20 Pick. 499; Flanders v. Lamphear, 9 N. H. 201; Holmes v. Fisher, 13 N. H. 9.
The instructions given appear to hare been in conformity to this construction of the contract.

Exceptions overruled.

Tenney, Appleton and Cutting, J. J., concurred.